CLARK, Circuit Judge.
We find no error in the record. We therefore adopt the opinion of Chief Judge Laws, reported in D.C., 79 F.Supp. 88, as the opinion of this court with some slight additions.. Chief Judge Laws’ admirable opinion is chiefly concerned with the corporation laws of Massachusetts, and with the question of the difference between general “eligibility” as defined in the national by-laws and actual branch *369membership which may depend upon the action of the local branch. We agree fully with Chief Judge Laws’ position. But we think it desirable to add that there is another very important provision to be considered. That is, that on the undisputed record the national by-laws contain provisions for not only branch memberships but for national memberships not dependent on any branch. Nor is it necessary for branch members to have national membership or vice versa. We do not believe that the appellants have made any showing either on the ground covered by Judge Laws or on the additional ground here suggested.
The consolidated judgment is therefore Affirmed.